Citation Nr: 1024078	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  03-25 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased rating for diabetes mellitus, 
type 2, with early cataracts, currently evaluated as 20 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

5.  Entitlement to an initial rating in excess of 10 percent 
for sensorimotor demyclinating peripheral neuropathy (SDPN) 
of the right lower extremity due to diabetic neuropathy.

6.  Entitlement to an initial rating in excess of 10 percent 
for SDPN of the left lower extremity due to diabetic 
neuropathy.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002, December 2006, and 
January 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In the November 2002 rating decision, the RO, inter 
alia, granted service connection for diabetes mellitus type 
2, and assigned a disability rating of 20 percent, effective 
July 9, 2001; and denied service connection for left ear 
hearing loss.  In the December 2006 rating decision, the RO, 
inter alia, continued the disability rating of 20 percent for 
diabetes mellitus, type 2, and added early cataracts to that 
issue.  In the January 2008 rating decision, the RO granted 
service connection for arthritis of the right knee, and 
assigned a disability rating of 10 percent, effective April 
19, 2006; granted service connection for arthritis of the 
left knee, and assigned a disability rating of 10 percent, 
effective April 19, 2006; granted service connection for SPDN 
of the right lower extremity due to diabetic neuropathy, and 
assigned a disability rating of 10 percent, effective March 
21, 2007; and granted service connection for SPDN of the left 
lower extremity due to diabetic neuropathy, and assigned a 
disability rating of 10 percent, effective March 21, 2007.

In February 2005, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  In 
February 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  
Transcripts of these hearings have been associated with the 
claims file.

The issues of entitlement to an initial rating in excess of 
10 percent for arthritis of the right knee, entitlement to an 
initial rating in excess of 10 percent for arthritis of the 
left knee, entitlement to an initial rating in excess of 10 
percent for SDPN of the right lower extremity due to diabetic 
neuropathy, entitlement to an initial rating in excess of 10 
percent for SDPN of the left lower extremity due to diabetic 
neuropathy, and entitlement to a TDIU due to service-
connected disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss is not shown by competent evidence 
to be related to the Veteran's military service or to any 
incident therein.

2.  The Veteran's service-connected diabetes mellitus, type 
2, with early cataracts, requires insulin, a restricted diet, 
and regulation of activities.





CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an initial 40 percent rating, but no 
more, for diabetes mellitus, type 2, with early cataracts 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7; 38 
C.F.R. 
§ 4.119, Diagnostic Code 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Letters dated April 2002, September 2003, February 2004, July 
2006, May 2007, November 2007, and January 2009, provided to 
the Veteran before the November 2002 rating decision, the 
June 2004 rating decision, the December 2006 rating decision, 
the January 2008 rating decision, and the January 2009 
statement of the case and supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since they informed the 
Veteran of what evidence was needed to establish his claims, 
what VA would do and had done, and what evidence he should 
provide.  The letters also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claims.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was not provided with such notice with respect to his claim 
for service connection for left ear hearing loss.  However, 
since that claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, 19 Vet. App. 473 (2006).

The Board notes that the issues regarding the Veteran's 
service-connected arthritis of the right and left knees, and 
SDPN of the right and left lower extremities due to diabetic 
neuropathy, stem from the initial rating assignments.  In 
this regard, the Court has held that an appellant's filing of 
a notice of disagreement (NOD) regarding an initial 
disability rating or effective date, such as the case here, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice 
requirements.  Indeed, the Court has determined that to hold 
that 38 U.S.C.A. § 5103(a) continues to apply after a 
disability rating or an effective date has been determined 
would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and 
their implementing regulations insignificant and superfluous, 
thus disturbing the statutory scheme.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008), that where a service connection 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to any downstream 
initial rating and effective date elements.  The Court added 
that its decision was consistent with its prior decisions in 
Dingess, Dunlap, and Sanders, supra.  In this regard, the 
Court emphasized its holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 
38 U.S.C.A. §§ 5104 and 7105 control as to further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  Id.

The Federal Circuit has held that VA's duty to notify, 
codified at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of 
alternative diagnostic codes, or to solicit evidence of the 
impact of the Veteran's claimed disability on his daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and available private 
treatment records have been obtained.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Board, in October 
2009, instructed the AOJ to schedule the Veteran for a 
videoconference hearing.  The Board finds that the AOJ has 
complied with that instruction.  The Veteran's 
videoconference hearing was held in February 2010.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis: Service Connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss.)  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends in his November 2001 claim that his left 
ear hearing loss is caused by "exposure to loud noise and 
gunfire in Vietnam."  In his August 2003 substantive appeal, 
the Veteran asserts that "my hearing was damaged due to 
severe acoustic trauma [from his service in an artillery unit 
in Vietnam]....and is certainly secondary to combat."

At his February 2005 hearing before a DRO at the RO, the 
Veteran stated that he was exposed to loud noise from the 
firing of 105 howitzers during training.  Id. at pp. 1-2.  He 
explained that he was not given hearing protection in 
service.  Id. at p. 4.  He further reported that he noticed 
that he had a hearing problem in 1975-7 or 8 years after 
service-when he lost hearing in his left ear.  Id. at p. 2.  
The Veteran reported that he has had continuous treatment for 
his left ear hearing loss since 1975.  Id.  He asserted that 
his post-service work involved very little exposure to noise.  
Id. at p. 3.  

At his February 2010 Board hearing, the Veteran reported that 
he was exposed to a lot of acoustic trauma during his service 
in the artillery.  Id. at p. 3.  He explained that during his 
combat shooting of artillery, he was not provided hearing 
protection.  Id.  He asserted that his hearing loss is due to 
acoustic trauma in service.  Id. at p. 4.  He reported that 
he has been unable to hear with his left ear for "about 35-
40 years."  Id. at p. 16.

The Veteran's service treatment records show no complaints, 
diagnosis, or treatment for hearing loss or any other ear 
disorder in service.  In his June 1965 enlistment 
examination, the Veteran had left ear puretone decibel 
thresholds of 5, 0, 0, 0, and 0 for the frequencies of 500 
Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz.  
In his June 1967 separation examination, the Veteran's 
audiometric readings were not recorded; however, he checked a 
box indicating that he did not have, and had never had, 
hearing loss.

The Veteran was provided with his first VA examination of his 
left ear hearing loss in June 2002.  The Veteran had left ear 
puretone decibel thresholds of 70, 60, 60, 45, and 55 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  He had a speech recognition test score of 92 
percent in his left ear.  The examiner diagnosed the Veteran 
with mild hearing loss, possibly sensorineural, with a 
moderate conductive component.  She opined that "unless the 
Veteran had an injury or ear infections at his left ear 
during his service period, it is not likely that this 
condition is service connected."

A VA physician found in September 2002 that the Veteran had 
left ear puretone decibel thresholds of 70, 60, 60, and 45, 
for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, and 
3000 Hertz.  He noted that the Veteran "most likely has 
otosclerosis or some other middle-ear pathology that is 
causing him to have this conductive hearing loss."

The Veteran was provided with a second VA examination of his 
left ear hearing loss in July 2006.  The examiner reviewed 
the claims file.  The Veteran had left ear puretone decibel 
thresholds of 85, 60, 70, 70, and 70 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  He had a speech recognition test score of 64 percent 
in his left ear.  The examiner diagnosed the Veteran with 
moderately-severe to severe mixed-type hearing loss in the 
left ear.  He opined that, "in light of the absence of any 
notes from time in service indicating middle ear damage or 
infection, it can be stated that the Veteran's current mixed-
type left ear hearing loss is less likely as not due to noise 
exposure in the military."  The examiner further explained 
that "the Veteran's mixed-type hearing loss is not 
characteristic of general hearing loss due to noise 
exposure....[Also,] in oral testimony on 2/2/05, the Veteran 
indicated he first really began to notice loss of hearing in 
1975.  This does not significantly support a contention of 
hearing loss due to noise exposure in the military from 1965 
to 1967."

The Veteran was provided with a third VA examination of his 
left ear hearing loss in July 2008.  The Veteran had left ear 
puretone decibel thresholds of 85, 70, 75, 75, and 70 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  He had a speech recognition test score of 82 
percent in his left ear.  The examiner diagnosed the Veteran 
with severe mixed hearing loss in the left ear.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinician and examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

In order for a VA examination to be considered adequate in a 
case of service connection, the VA examiner must either 
provide an etiological opinion, or provide a rationale for 
why an etiological opinion cannot be rendered.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  As discussed above, the 
June 2002 and July 2006 VA examiners provided etiological 
opinions and accompanying rationales.  Therefore, their 
examinations are adequate.

The Veteran is competent to report that he has experienced 
hearing loss since approximately 1975.  Layno v. Brown, 6 
Vet. App. 465, 470 (1994) ("Competent lay evidence" is 
evidence provided by a person who has personal knowledge 
derived from his own senses); 38 C.F.R. § 3.159(a)(2) 
("Competent lay evidence" is any evidence not requiring 
that the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.)

With respect to competence, the Veteran's lay opinion that 
his current left ear hearing loss is attributable to service 
is outweighed by the June 2002 and July 2006 VA examiners' 
medical opinions to the contrary.  The aforementioned VA 
examiners' medical opinions are accorded greater probative 
weight than that of the Veteran, because they are based on 
greater medical knowledge and experience.  Winsett v. West, 
11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, as the 
July 2006 VA examiner explained, the Veteran's mixed-type 
hearing loss in the left ear is not the type of hearing loss 
that is caused by noise exposure.

The evidence does not show continuity of symptomatology from 
the date of the Veteran's discharge to the present.  Indeed, 
the Veteran reported in his June 1967 separation examination 
that he did not have, and had never had, hearing loss.  
Moreover, the Veteran has since stated that he began noticing 
left ear hearing loss in 1975.

The preponderance of the evidence is against the award of 
service connection for the Veteran's left ear hearing loss; 
it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.

Analysis:  An Increased Rating for Diabetes Mellitus, Type 2, 
with Early Cataracts, Currently Evaluated as 20 Percent 
Disabling

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
rating is assigned for diabetes mellitus controlled by 
insulin and restricted diet; or, oral hypoglycemic agent and 
restricted diet.

A 40 percent rating is assigned where the diabetes mellitus 
requires insulin, restricted diet, and regulation of 
activities.

A 60 percent disability rating is assigned where the diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated.

A 100 percent rating is assigned where diabetes mellitus 
requires more than one daily insulin injection, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

Diagnostic Code 7913, Note 1, provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that noncompensable complications are considered 
part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

The Veteran contends in his April 2006 claim that he takes 
insulin injections for his diabetes, and is not adequately 
compensated for that condition.  In a January 2008 statement, 
the Veteran reported that his chronic diabetes mellitus 
requires insulin with a restricted diet, and is characterized 
by episodes of ketoacidosis with hypoglycemic reactions and 
early cataracts in both eyes.  He further alleged that he 
must avoid strenuous occupational activities.  The Veteran 
reasserted these contentions in a January 2009 letter.

At his February 2010 Board hearing, the Veteran reported that 
he takes insulin and Metformin twice a day.  Id. at pp. 6, 
17.  His representative referenced a 2007 VA progress note in 
which a doctor allegedly found the Veteran to require 
insulin, a restricted diet, and a restriction of activities.  
Id. at p. 6.  With respect to restriction of activities, the 
Veteran reported that he cannot work, cut grass, or "do 
anything."  Id.  The Veteran further reported experiencing 
hypoglycemic reactions "all the time," including when he 
works or does "something real strenuous."  Id. at p. 7.  He 
reported that during these episodes, he starts sweating and 
cannot see.  Id.

The Veteran was provided with a VA examination of his 
diabetes mellitus, type 2, in October 2006.  The examiner 
noted that the Veteran denied any hospitalizations due to his 
diabetes, and also denied having experienced any ketoacidosis 
or hypoglycemic reactions.  The Veteran reported having 
blurred vision.  The VA examiner diagnosed the Veteran with 
diabetes mellitus, type 2, with mild to moderate impairment.

Later that month, a VA Certified Registered Nurse 
Practitioner (CRNP) noted that the Veteran had resumed taking 
insulin, and was taking Metformin and glipizide daily.

In January 2007, a VA CRNP opined that the Veteran's diabetes 
mellitus, type 2, requires insulin, oral diabetic agents, a 
restricted diet, and regulation of activities.  She noted 
that the Veteran was lifting some light weights with his arms 
to improve his muscle tone, but was unable to walk one to two 
miles daily.  The following month, that clinician noted that 
the Veteran's diabetes mellitus, type 2, was improving but 
not yet controlled.

The Veteran's private physician, N.L. Taylor, M.D., noted in 
a March 2007 letter that the Veteran has required twice-daily 
insulin therapy since February 2006.  In his report, Dr. 
Taylor diagnosed the Veteran with diabetes mellitus, 
suboptimally controlled, prescribed Novolog insulin twice per 
day, and recommended a follow-up examination in 3 months 
unless problems arose in the interim.  Three months later, in 
June 2007, Dr. Taylor again diagnosed the Veteran with 
diabetes mellitus, insulin requiring, suboptimally 
controlled.

The VA CRNP noted in May 2007 that "NPH [isophane insulin] 
was not providing adequate insulin improvement mainly because 
[the Veteran] was not taking insulin bis [sic; probably 
b.i.d., meaning twice daily] as suggested."  The clinician 
approved of a change in the Veteran's medication to 
compensate for his noncompliance.  In October 2007, the VA 
CRNP noted that the Veteran "has had difficulty following 
diabetic [regimen] as written....[His] stopping his evening 
insulin shows he does not know how 70/30 insulin works."  
The VA CRNP explained 70/30 insulin to the Veteran, and 
diagnosed him with diabetes mellitus, type two, "improving, 
not yet controlled."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner, VA clinician, and 
private physician are so qualified, their medical opinions 
constitute competent medical evidence.

Based on the facts outlined above, the Board finds that the 
Veteran is entitled to a 40 percent disability rating for his 
diabetes mellitus, type 2, under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  The January 2007 VA CRNP's 
treatment note is sufficient to show that the Veteran 
requires insulin, a restricted diet, and regulation of 
activities as a result of his diabetes mellitus, type 2.  No 
evidence to the contrary is of record.

The Veteran is not entitled to a disability rating greater 
than 40 percent for his diabetes mellitus, type 2.  Although 
the Veteran's early cataracts constitute complications that 
would not be compensable if separately evaluated, the 
evidence of record shows that the Veteran does not have 
either 1) ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year, or 2) twice a month 
visits to a diabetic care provider.  Indeed, although the 
Veteran reported experiencing hypoglycemic reactions, there 
is no evidence of any hospitalizations associated therewith.  
Additionally, the evidence shows that the Veteran's visits to 
a diabetic care provider were significantly less frequent 
than twice per month.  Consequently, the Veteran's disability 
rating for his diabetes mellitus, type 2, is increased to 40 
percent, but no more.

In reaching this determination, the Board has considered 
whether, under Hart, supra, a higher rating for diabetes 
mellitus, type 2, might be warranted for any period of time 
during the pendency of this appeal.  However, there is no 
evidence that the Veteran's diabetes mellitus, type 2, has 
been persistently more severe than the extent of disability 
contemplated under the assigned 40 percent rating at any 
time.

The Board has considered the issue of whether the Veteran's 
diabetes mellitus, type 2, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  This issue is discussed below.


ORDER

Service connection for left ear hearing loss is denied.

A disability rating of 40 percent, but no more, for diabetes 
mellitus, type 2, with early cataracts is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for entitlement to an 
initial rating in excess of 10 percent for arthritis of the 
right knee, entitlement to an initial rating in excess of 10 
percent for arthritis of the left knee, entitlement to an 
initial rating in excess of 10 percent for SDPN of the right 
lower extremity due to diabetic neuropathy, entitlement to an 
initial rating in excess of 10 percent for SDPN of the left 
lower extremity due to diabetic neuropathy, and entitlement 
to a TDIU due to service-connected disability.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion where it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. 
Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Initial Ratings in Excess of 10 percent for Arthritis of the 
Right and Left Knees

A new VA examination is required because the Veteran's most 
recent C&P examination of his knees was provided in October 
2007-two years and seven months ago.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (determining that the Board 
should have ordered a contemporaneous examination of the 
Veteran because a 23-month-old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).

At his February 2010 Board hearing, the Veteran reported that 
he is unable to work because he cannot stand on his knees.  
Id. at p. 8.  He noted that he takes anti-inflammatory 
medications and a "pain pill."  Id. at p. 11.  The Veteran 
asserted that he can walk "maybe 20 yards" before his knees 
require rest.  Id.  He explained that he sometimes uses a 
cane or an Ace bandage for his knees, but has not worn a knee 
brace.  Id. at pp. 11, 18.  The Veteran reported that his 
right knee has given out on him and caused him to fall, and 
that he has had instability in his right knee.  Id. at pp. 
11-12, 17.  He noted that his knee has not subluxated.  Id. 
at p. 12.  The Veteran also stated that he has continuous 
swelling and pain in his right knee, and some pain in his 
left knee.  Id. at pp. 17-18.  The Veteran reported that 
clinicians have recommended that he undergo a total right 
knee replacement.  Id. at p. 18.

On remand, the AOJ should ask the Veteran to identify all 
health care providers that have treated him for his service-
connected arthritis of the right and left knees, and attempt 
to obtain records from each health care provider he 
identifies that might have available records, if not already 
in the claims file.  In particular, obtain the records, if 
any, from January 2009 to the present.  If records are 
unavailable and future attempts to retrieve the records are 
futile, please have the health care provider so indicate.  
The Veteran should be provided with a new examination of his 
knees, by an appropriate specialist, to determine the extent 
and severity of his service-connected arthritis of the right 
and left knees.  

An Initial Rating in Excess of 10 percent for SDPN of the 
Right and Left Lower Extremities Due to Diabetic Neuropathy

A new VA examination is also required because the Veteran's 
most recent C&P examination of his peripheral nerves was 
provided in October 2007-two years and seven months ago.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

At his February 2010 Board hearing, the Veteran reported that 
even after administering nerve conduction studies, his 
clinicians have been unable to pinpoint a cause of his 
feelings of "needles pricking the side of my leg all the way 
down to my feet, especially on the left side."  Id. at p. 
13.  The Veteran also characterized the neuropathy as 
extending from the lower part of his back down the left side 
to his feet.  Id. at pp. 14, 19.  The Veteran reported no 
decrease in any motor functions as a result of his 
neuropathy, except for "normal" cracking of his toes when 
they get cold.  Id. at pp. 14-15.  However, he also reported 
that his neuropathy prevents him from walking and doing 
"every day things."  Id. at p. 15.  The Veteran asserted 
that on his worst days, his neuropathy causes him to "just 
sit around" because it prevents him from getting up, 
fishing, and hunting.  Id. at p. 15.  He also described 
feeling a tingling sensation when he walks, which subsides 
after he sits down for "a while," and a feeling "like it's 
on fire" when he stands for a long time.  Id. at p. 19.

On remand, the AOJ should ask the Veteran to identify all 
health care providers that have treated him for his service-
connected SDPN of the right and left lower extremities, and 
attempt to obtain records from each health care provider he 
identifies that might have available records, if not already 
in the claims file.  In particular, obtain the records, if 
any, from January 2009 to the present.  He should also be 
provided with a new examination of his right and left lower 
extremities, by an appropriate specialist, to determine the 
extent and severity of his service-connected SDPN of the 
right and left lower extremities.  

TDIU

With regard to a claim for TDIU, the Board sees the RO has 
not developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, 
if the claimant or the evidence of record reasonably raises 
the question of whether the Veteran is unemployable due to a 
service-connected disability for which an increased rating is 
sought, then part and parcel with the increased rating claim 
is the issue whether a TDIU is warranted as a result of that 
disability.  Id.  In this case, the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to his service-connected PTSD.  
Additionally, in his February 2010 Board hearing, the Veteran 
asserted that "I can't work any more."  Id. at p. 6.

During the course of his increased initial rating claims on 
appeal, the Veteran has submitted evidence of significant 
occupational effects resulting from his service-connected 
disabilities.  See, e.g., October 2007 VA examination reports 
on the Veteran's joints and peripheral nerves, in which 
significant occupational effects were noted.  Therefore, the 
Board finds the evidence of record has reasonably raised the 
issue of entitlement to a TDIU as an element of the increased 
rating claims on appeal.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claims, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
issue to the AOJ for proper development and adjudication.

First, the AOJ should send the Veteran a VCAA notice letter 
for his TDIU claim.  This letter should notify the Veteran 
and his representative of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.

In addition, the AOJ should provide a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based 
on Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.

The Board notes that the Veteran may be entitled to a TDIU 
rating under 38 C.F.R. § 4.16(a) (2009).  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that if 
there is only one such disability, such disability shall be 
ratable as 60 percent or more and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  When a Veteran does not meet the rating criteria for 
a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless 
to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  
Under 38 C.F.R. § 4.16(b), rating boards should refer to the 
Director, Compensation and Pension Service for extra-schedular 
consideration all cases where the Veteran is unable to secure 
or follow a substantially gainful occupation by reason of 
service-connected disability. 

The Veteran has the following service-connected disabilities:  
diabetes mellitus, type 2, with early cataracts, rated 40 
percent disabling; posttraumatic stress disorder, rated 30 
percent disabling; bursitis of the right elbow, rated 10 
percent disabling; tinnitus, rated 10 percent disabling; 
arthritis of the right knee, rated 10 percent disabling; 
arthritis of the left knee, rated 10 percent disabling; SDPN 
of the right lower extremity due to diabetic neuropathy, 
rated 10 percent disabling; SDPN of the left lower extremity 
due to diabetic neuropathy, rated 10 percent disabling; 
verruca of the scalp, rated noncompensable; and sensorineural 
hearing loss of the right ear, rated noncompensable.  His 
combined service-connected disability rating is currently 80 
percent.  See 38 C.F.R. §§ 4.25, 4.26 (combined ratings table 
and bilateral factor.)  Thus, he satisfies the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated him for 
his service-connected arthritis of the 
right and left knees, and for his service-
connected SDPN of the right and left lower 
extremities, and attempt to obtain records 
from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, obtain the records, 
if any, from January 2009 to the present.  
If records are unavailable and future 
attempts to retrieve the records are 
futile, please have the health care 
provider so indicate.

2.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination of his knees, by an 
appropriate specialist, to determine the 
extent and severity of his service-
connected arthritis of the right and left 
knees.  All tests and studies deemed 
necessary should be accomplished, and all 
special tests and clinical findings should 
be reported.  The claims file should be 
reviewed by the examiner, and the report 
should so indicate.  The examiner should 
indicate:

a.  whether the Veteran has ankylosis of 
either knee, and, if so, to what degree;

b.  whether the Veteran has recurrent 
subluxation or lateral instability of 
either knee, and, if so, whether it is 
slight, moderate, or severe;

c.  whether the Veteran has dislocated or 
removed semilunar cartilage in either 
knee;

d.  the range of motion of the Veteran's 
knees, expressed in degrees of flexion and 
extension; and 

e.  whether the Veteran has nonunion or 
malunion of either tibia or fibula.

In addition, all other associated 
functional impairment - including 
pain/painful motion, more or less movement 
than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc. should be 
reported.  If possible, the examiner 
should also specify any additional range-
of-motion loss due to any of the above 
factors.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The examiner is 
requested to express an opinion as to the 
impact of the manifestations of the 
service-connected right and left knee 
disabilities on the Veteran's ability to 
obtain and retain substantially gainful 
employment.

The examiner should provide a rationale 
for his conclusions.

3.  After completion of the above, 
schedule the Veteran for a neurological 
examination of his right and left lower 
extremities, by an appropriate specialist, 
to determine the extent and severity of 
his service-connected SDPN of the right 
and left lower extremities.  The claims 
file should be reviewed by the examiner, 
and the report should so indicate.  

All tests and studies deemed necessary 
should be accomplished, and all special 
tests and clinical findings should be 
reported.  The report should include 
whether the Veteran has neuritis, 
neuralgia, incomplete paralysis, or 
complete paralysis of the external 
popliteal nerve (common peroneal), and, if 
so, whether it is mild, moderate, or 
severe.  The examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
SDPN of the right and left lower 
extremities on the Veteran's ability to 
obtain and retain substantially gainful 
employment

The examiner should provide a rationale 
for his conclusions.

4.  Send a VCAA notice letter notifying 
the Veteran and his representative of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal.  
This notice must indicate what information 
or evidence the Veteran should provide, 
and of what information or evidence VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
3.159(b).  This letter should also comply 
with the Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise him concerning the elements 
of a disability rating and an effective 
date.

5.  The AOJ should send the Veteran a VA 
Form 21-8940, Veteran's Application for 
Increased Compensation Based on 
Unemployability, for him to complete, with 
instructions to return the form to the 
AOJ.  See M21-1MR, IV.ii.2.F.25.i.

6.  After completion of the above, the AOJ 
should adjudicate the Veteran's claims for 
entitlement to an initial rating in excess 
of 10 percent for arthritis of the right 
knee, entitlement to an initial rating in 
excess of 10 percent for arthritis of the 
left knee, to include whether separate 
ratings are warranted for instability of 
the knees, entitlement to an initial 
rating in excess of 10 percent for SDPN of 
the right lower extremity due to diabetic 
neuropathy, and entitlement to an initial 
rating in excess of 10 percent for SDPN of 
the left lower extremity due to diabetic 
neuropathy, a claim for a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a).  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The Veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claim.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


